Citation Nr: 0817898	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  95-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to vocational rehabilitation training pursuant to 
Chapter 31, Title 38, United States Code, to include whether 
the discontinuance of vocational rehabilitation benefits 
effective in December 2006, was proper.

(The issue of whether new and material evidence has been 
received to reopen the claim of service connection for post- 
traumatic stress disorder (PTSD) will be the subject of a 
separate decision).



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active duty for training from February 1973 
to August 1973.  He had active service from November 1974 to 
June 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2000, the United States Court of Appeals for 
Veterans Claims ("the Court") affirmed the Board's denial of 
service connection for dysthymia, an unrelated matter.  
However, the Court also remanded the claim for vocational 
rehabilitation benefits to the Board for adjudication.  In 
April 2003, the Board remanded this case to the RO for 
issuance of notification of the Veterans Claims Assistance 
Act of 2000 (VCAA).  In August 2005, the Board remanded this 
case to the RO to provide further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

If further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

The term "vocational goal" means a gainful employment status 
consistent with the veteran's abilities, aptitudes and 
interests.  The VA shall determine the reasonable feasibility 
of achieving a vocational goal in each case in which a 
veteran is eligible to receive Chapter 31 benefits.  38 
U.S.C.A. §§ 3101, 3106; 38 C.F.R. § 21.53.

If a veteran fails to comply with the "Conduct and 
Cooperation" provisions, the veteran may be moved to, first, 
"interrupted" status with suspension of services, and then to 
"discontinued" status where services to the veteran may be 
terminated, unless the case manager determines that 
mitigating circumstances exist.  38 C.F.R. §§ 21.197-98, 
21.362, 21.364. 

When the case manager determines that the veteran's conduct 
and/or cooperation are not in conformity with provisions of 
38 C.F.R. § 21.362(c), the case manager will: (1) discuss the 
situation with the veteran; (2) arrange for services, 
particularly counseling services, which may assist in 
resolving the problems which led to the veteran's 
unsatisfactory conduct or cooperation; and (3) interrupt the 
program to allow for more intense efforts, if the 
unsatisfactory conduct and cooperation persist.

If a reasonable effort to remedy the situation is 
unsuccessful during the period in which the program is 
interrupted, the veteran's case will be discontinued and 
assigned to "discontinued" status unless mitigating 
circumstances are found.  When mitigating circumstances exist 
the case may be continued in "interrupted" status until VA 
staff determines the veteran may be reentered into the same 
or a different program because the veteran's conduct and 
cooperation will be satisfactory, or if a plan has been 
developed, to enable the veteran to reenter and try to 
maintain satisfactory conduct and cooperation.  Mitigating 
circumstances include: (i) the effects of the veteran's 
service and nonservice-connected condition; (ii) family or 
financial problems which have led the veteran to 
unsatisfactory conduct or cooperation; or (iii) other 
circumstances beyond the veteran's control.  38 C.F.R. § 
21.364.

In a counseling record-narrative report signed in October 
2006, a VA counseling psychologist found that the veteran had 
an impairment to employability, his service-connected 
disabilities materially contributed to his impairment, he had 
not overcome the effects of this impairment, and he had a 
serious employment handicap.  The counselor also determined 
that extended evaluation was required, as the feasibility of 
the veteran achieving a vocational goal could not be 
determined at the time; it was determined that further 
evaluation of feasibility would be accomplished through the 
veteran's ability to proceed through vocational 
rehabilitation efforts and meet the demands and requirements 
of a self-employment plan.  

The veteran was provided a copy of this determination and a 
letter informing him that his vocational rehabilitation 
program was interrupted as of October 6, 2006.  The reason 
given was that the veteran was contacted by the RO several 
times by letter and/or telephone in an attempt to complete 
his vocational rehabilitation evaluation, specifically the 
rehabilitation plan development.  The veteran was informed 
that he needed to respond within 30 days or that his case 
would be placed in discontinued status.  The veteran did not 
respond.  The RO issued a letter that informed the veteran 
his program was in discontinued status in December 2006.

The RO has not provided the veteran an SSOC addressing these 
requirements.

Accordingly, this matter is REMANDED for the following 
actions:

Issue a supplemental statement of the 
case (SSOC) to the veteran addressing the 
issue of whether the discontinuance of 
vocational rehabilitation services under 
Chapter 31, Title 38, United States Code 
in December 2006 was proper.  The SSOC 
should contain, among other things, 
documentation of the RO letter(s) and/or 
telephone contact(s) to the veteran from 
October to November 2006 in an effort to 
complete his vocational rehabilitation 
program, rehabilitation plan development; 
and a citation to, and summary of, the 
following regulations: 38 C.F.R. 
§§ 21.197-98, 21.362-64.  The issue 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

